DETAILED ACTION

The applicant amended claims 26-31, 33-36, 38, and 40 in the amendment received on 03-25-2022.

The applicant canceled claims 32 in the amendment received on 03-25-2022.

The claims 26-31, and 33-45 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 26-31, and 33-45 have been considered but are moot in view of the new ground(s) of rejection. 

A.  Applicant's argument with respect to claims 26-31, and 33-45, regarding creating a record that associates a virtual IP address associated with a first data message with an IP address of a particular server machine is not persuasive.  As far as the new amended claim language that is addressed in the rejection below.  However, the claim seems to be difficult to follow and it is not clear what device is doing any of the operations of the method.  It is also not specific in what is meant by server machine since that is extremely vague language.  A server machine is any device that provides a service including load balancers at a different hierarchical level.  As such the claims are broad enough to fall within this broadest reasonable interpretation.  Thus Van Bemmel in view of Short in view of Juniper still meet the scope of the limitations as currently claimed.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 26-31, and 33-45 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bemmel (US 20150189009 A1) in view of Short et al. (US 20120096159 A1) in view of Juniper et al. (EP 2882151 A1).

With respect to claim 26, Van Bemmel teaches receiving a first data message that a client machine has sent to the network address and that based on a load-balancing operation has been re-directed to one particular server machine in the group of server machines, (i.e., section 0017 teaches load balancer and that the LB 115 is providing load balancing operations and section 0057 teaches using ip addresses and virtual machines).  Van Bemmel teaches creating a record that associates the network address with an IP address of the particular server machine, (i.e., section 0049 teaches creating and modifying association the DNS routing tables and DNS tables including information regarding IP addresses; and teaches network addresses can be IP addresses).  Van Bemmel teaches forwarding the first data message towards the particular server machine, (i.e., section 0051 teaches forwarding packets). Van Bemmel teaches Receiving a data message that the particular server machine sends back to the client machine, (i.e., section 0035 teaches receiving a data message and forwarding it to the appropriate switch).  Van Bemmel discloses the claimed subject matter as discussed above except using the created record to replace the IP address of the particular server machine in a source IP field of in the data messages that the particular server machine sends back to the client machine with the network address.  However, Short teaches using the created record to replace the IP address of the particular server machine in a source IP field of in the data messages that the particular server machine sends back to the client machine with the network address, (i.e., section 0211 teaches changing source address) in order to manage and provide content and services on a network system(abstract).  Therefore, based on Van Bemmel in view of Short, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Short to the system of Van Bemmel in order to manage and provide content and services on a network system. Van Bemmel and Short discloses the claimed subject matter as discussed above except virtual internet protocol (IP) address.  However, Juniper teaches virtual internet protocol (IP) address, (i.e., section 0076 teaches virtual network address) in order to configure and manage virtual networks (abstract).  Therefore, based on Van Bemmel in view of Short in view of Juniper, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Juniper to the system of Van Bemmel and Short in order to configure and manage virtual networks.

With respect to claim 27, Juniper further teaches wherein the record associates the virtual IP address with a flow identifier associated with a data message flow from the particular server machine back to the client machine, (i.e., section 0011 teaches and identifier that details the flow between client and server).  Therefore, the limitations of claim 27 are rejected in the analysis of claim 26 above, and the claim is rejected on that basis.


With respect to claim 28, Short further teaches wherein the data message flow back to the client machine is in response to the first data message, (i.e., section 0216 teaches data message flows back to client or host computer). Therefore, the limitations of claim 28 are rejected in the analysis of claim 26 above, and the claim is rejected on that basis.

With respect to claim 29, Van Bemmel teaches wherein the load balancing operation selects the particular server machine, in the group of server machines, to process the first data message based on a load balancing algorithm, (i.e., abstract teaches preforming load balancing).

With respect to claim 30, Van Bemmel teaches wherein the receiving, creating, forwarding and using are performed on a host computer on which the particular server machine executes, (i.e., section 0016 teaches host servers).

With respect to claim 31, Van Bemmel teaches wherein a load balancing module executing on the host computer performs the receiving, creating, forwarding and using operations, (i.e., section 0017 teaches load balancing can be implemented anywhere).

With respect to claim 33, Juniper teaches further comprising identifying the virtual IP address embedded in an encapsulating header of the first data message by the load balancer, (i.e., section 0076 teaches virtual network address and encapsulation header). Therefore, the limitations of claim 33 are rejected in the analysis of claim 26 above, and the claim is rejected on that basis.

With respect to claim 34, Van Bemmel teaches wherein creating a record comprises creating a record comprising (i) source and destination addresses of the first data message, (i.e., section 0049 teaches creating and modifying association the DNA routing tables). and (ii) the virtual IP address, (i.e., section 0076 teaches virtual network address). Therefore, the limitations of claim 34 are rejected in the analysis of claim 26 above, and the claim is rejected on that basis.

With respect to claim 35, Van Bemmel teaches wherein the record associates the virtual IP address with a source address that is equal to the IP address of the particular server machine and a destination address that is equal to a source address of the first data message, (i.e., section 0049 teaches creating and modifying association the DNA routing tables).

With respect to claim 36, Short teaches forwarding the data message sent by the particular server machine back to the client machine via a path that bypasses a load balancer that performed the load-balancing operation, (i.e., section 0211 teaches changing source address). Therefore, the limitations of claim 34 are rejected in the analysis of claim 26 above, and the claim is rejected on that basis.

With respect to claim 37, the limitations of claim 37 are rejected in the analysis of claim 26 above, and the claim is rejected on that basis.

With respect to claim 38, the limitations of claim 38 are rejected in the analysis of claim 26 above, and the claim is rejected on that basis.

With respect to claim 39, the limitations of claim 39 are rejected in the analysis of claim 27 above, and the claim is rejected on that basis.

With respect to claim 40, the limitations of claim 40 are rejected in the analysis of claim 28 above, and the claim is rejected on that basis.

With respect to claim 41, the limitations of claim 41 are rejected in the analysis of claim 29 above, and the claim is rejected on that basis.

With respect to claim 42, the limitations of claim 42 are rejected in the analysis of claim 30 above, and the claim is rejected on that basis.

With respect to claim 43, the limitations of claim 43 are rejected in the analysis of claim 31 above, and the claim is rejected on that basis.

With respect to claim 44, the limitations of claim 44 are rejected in the analysis of claim 32 above, and the claim is rejected on that basis.

With respect to claim 45, the limitations of claim 45 are rejected in the analysis of claim 33 above, and the claim is rejected on that basis.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joel Mesa
/J.M/Examiner, Art Unit 2447                                                                                                                                                                                                        


/SURAJ M JOSHI/Primary Examiner, Art Unit 2447